To compel a justice of the peace, in a replevin case, to enter upon his docket defendant’s waiver of a return of the property and a judgment for its value, instead of a judgment for return of the property.
Plaintiff’s suit was dismissed, and the justice’s docket shows a judgment for the return of the property, and the justice answers that defendant did not elect to waive the return until after the rendition of the judgment.
Order granted in alternative April 5, 1892. Answer filed April 30. Further return was ordered May 6, 1892, and filed May 17, 1892, after which nothing further was done.